DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/898,953 filed 9/11/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the washout blade extending radially outward, forward-swept with respect to a direction of rotation of the impeller bearing surface, back-ward swept with respect to a direction of rotation of the impeller bearing surface, and curved must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
The claimed features not shown in the drawings include subject matter from claims 3-6 and 12-16.
Specification
The disclosure is objected to because of the following informalities:
Para [0052] line 8, the rotor magnet 116 is also referred to as the rotor 116. These should be labeled as different parts. 
Appropriate correction is required.
Claim Interpretation
The phrase “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “the impeller bearing surface comprises a proximal surface of the impeller”, however the impeller is not a structural component of the bearing assembly. In claim 1, the bearing assembly is only “configured to retain an end of an impeller”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the term approximately is not adequately defined in the specification such that one of ordinary skill in the art would understand the limitations of the term. For example, the specification provides no range of values or error margin that defines the approximation. The specification also does . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stanfield et al. (US 2019/0125948 A1) herein after Stanfield
Regarding claims 1 and 10, Stanfield teaches a blood pump (fig. 1: pump assembly 10a), comprising: an impeller (fig. 2: impeller 35); a motor configured to drive the impeller (Para [0045] “rotational motion of the rotor 14a within housing 12a is generally achieved via a magnetically driven actuator or motor comprising rotor magnets and a rotor stator”);  a bearing assembly configured to retain an end of an impeller of a blood pump (Para [0050] “The pump 10A also comprises a tri-lobed radial bearing 45 and grooved hemispherical thrust bearing 47 to provide additional stability and flow characteristics to the rotor 14a. Radial bearing 45 is shown in FIG. 1 at a location adjacent to neck 38 and radial port” and see annotated fig. 1 below), the bearing assembly comprising: a thrust plate having a distal-facing surface (see annotated fig, 1 below); and an impeller bearing surface configured to be disposed adjacent the distal-facing surface such that a gap is defined between the distal-facing surface of the thrust plate and the impeller bearing surface (Para [0046] “Leakage flow path 30 extends from leakage inlet 22 along the hemispherical bottom end 50 (and mating (cupped) inner surface of the bore 28), and then along the length of the cylindrical bore 28 toward port 20”), the impeller bearing surface having disposed thereon at least one washout blade configured to facilitate blood flow through the gap (Para [0056] “the axial thrust bearing 47 comprises three swept-tapered grooves 48. The thrust bearing 47 is configured to provide a pressure differential and according 
    PNG
    media_image1.png
    593
    546
    media_image1.png
    Greyscale
pumping mechanism to promote flow through leakage path 30”).  
Regarding claims 2 and 11, Stanfield further teaches wherein the at least one washout blade comprises two or more washout blades (Para [0056] “the axial thrust bearing 47 comprises three swept-tapered grooves 48). 
Regarding claims 3 and 12, Stanfield further teaches wherein the at least one washout blade extends radially outward (Para [0056] “The grooves 48 are deepest near the center of the arc in a shallow-deep-shallow configuration sweeping from center outward (radially)” and fig. 5).  
Regarding claims 4 and 13, Stanfield further teaches wherein the at least one washout blade is forward-swept with respect to a direction of rotation of the impeller bearing surface (fig. 1 depicts the flow of blood from proximal to distal, thus the blood moves in a forward motion).
Regarding claims 6 and 15, Stanfield further teaches wherein the at least one washout blade is curved (fig. 5: the grooves are curved).  
Regarding claims 7 and 16, Stanfield further teaches wherein the impeller bearing surface comprises a proximal surface of the impeller (fig. 1: the impeller section is connected to the impeller bearing surface).
Regarding claims 8 and 17, Stanfield further teaches wherein the impeller bearing surface comprises a proximal surface of a magnet cover (fig. 12: aft end 128 of rotor) that is configured to be disposed over at least a proximal surface of a rotor magnet (Para [0079] “The solid rotor 114 comprises rotor magnets 146 that interact with motor stator 144”).
Regarding claims 19 and 20, Stanfield teaches a blood pump (fig. 1: pump assembly 10a), comprising: an impeller (fig. 2: impeller 35); a motor configured to drive the impeller and a bearing assembly disposed adjacent the motor and configured to receive a proximal end of the impeller (Para [0050] “The pump 10A also comprises a tri-lobed radial bearing 45 and grooved hemispherical thrust bearing 47 to provide additional stability and flow characteristics to the rotor 14a. Radial bearing 45 is shown in FIG. 1 at a location adjacent to neck 38 and radial port” and fig. 1), the bearing assembly comprising a thrust plate having a distal-facing surface (see annotated fig. 1 below), and an impeller bearing surface configured to be disposed adjacent the distal-facing surface such that a gap is defined between the distal-facing surface of the thrust plate and the impeller bearing surface (Para [0046] “Leakage flow path 30 extends from leakage inlet 22 along the hemispherical bottom end 50 (and mating (cupped) inner surface of the bore 28), and then along the length of the cylindrical bore 28 toward port 20” and see annotated fig. 1 below), the impeller bearing surface having disposed thereon two or more washout blades configured to facilitate blood flow through the gap (Para [0056] “the axial thrust bearing 47 comprises three swept-tapered grooves 48. The thrust bearing 47 is configured to provide a pressure differential and according pumping mechanism to promote flow through leakage path 30”), and wherein the impeller bearing surface comprises a proximal surface of the impeller (fig. 1: the impeller section is connected to the impeller bearing surface), wherein the width of the gap is configured to maximize the blood flow through the gap (Para [0044] “FIG. 1 and FIG. 6 through FIG. 9 show a cylindrical bores 26, 28 with differing diameters, primarily based on preferred sizing of the impeller 35 with respect to the hydrodynamic bearing defined by the rotor outer surface 40 and the inner bearing surface .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield.
  Regarding claims 9 and 18, Stanfield teaches the bearing assembly and blood pump of claims 1 and 10 respectively. Stanfield further teaches wherein a height of the at least one washout blade, comprising a distance from the impeller bearing surface to a proximal edge of the at least one washout blade (fig. 5: the grooves inherently have a height and the height extends from the impeller bearing surface to a proximal edge of the groove), but does not explicitly disclose that the height is approximately half the width of the gap.  
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the height of the washout blade to be approximately half the width of the gap because it has been held that wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the devices perform the same function of washing out space in between portions of a blood pump. 
Regarding claims 5 and 14, Stanfield teaches the bearing assembly/blood pump of claims 1 and 10 respectively, but the combination does not explicitly disclose wherein the at least one washout blade is backward-swept with respect to a direction of rotation of the impeller bearing surface.  
However, Stanfield discloses, in an alternative embodiment, wherein the at least one washout blade is backward-swept with respect to a direction of rotation of the impeller bearing surface (Para [0094] “Furthermore, according to an alternative embodiment, different hydraulic pumping elements are employed to reverse the flow direction relative to the cannula and radially displaced flow ports 122. Hence, the aperture 116 at end 118 and first end cannula would be the pump outflow, and the radial slots or ports 122 would serve as the pump inlet”: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the washout-blade to be backward swept with respect to a direction of rotation of the impeller bearing surface to reverse the flow of blood as disclosed in the alternative embodiment of Stanfield because doing so would allow the device to positioned in different locations within the vasculature to perform a larger number of pumping activities. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kirchhoff et al. (US 20210015981 A1) relates to an intravascular blood pump with proximal rotor blade to direct blood flow.
Goldowsky (US 2004/0241019 A1) relates to a blood pump with a non-contacting magnetic bearing with a node for directing blood flow. 
Taskin et al. (US 2016/0193396 A1) relates to a blood pump with a washout bearing with ridges.
Barry et al. (US 2018/0169312 A1) relates to a blood pump with a passive blood purge system from an internal rotor area. 
Siess et al. (US 2018/0050139 A1) relates to a blood pump with internal bearing flow gaps and proximal rotors for moving the blood. 
Obeid et al. (US Patent 10,722,627 B1) relates to a blood pump bearing with ridges to diffuse blood. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792  

                                                                                                                                                                                                      /GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792